
	

114 HR 4859 IH: To extend the declaration of nonnavigability in perpetuity for Rivercenter, Philadelphia, Pennsylvania.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4859
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To extend the declaration of nonnavigability in perpetuity for Rivercenter, Philadelphia,
			 Pennsylvania.
	
	
 1.Declaration of nonnavigability for Rivercenter, Philadelphia, PennsylvaniaSection 38(c) of the Water Resources Development Act of 1988 (33 U.S.C. 59j–1(c); 102 Stat. 4038) is amended—
 (1)by striking (except 30 years from such date of enactment, in the case of the area or any part thereof described in subsection (a)(5)); and
 (2)by adding at the end the following: Notwithstanding the preceding sentence, the declaration of nonnavigability for the area described in subsection (a)(5), or any part thereof, shall not expire..
			
